DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The provisional application PRO 63/043,589 filed on 06/24/2020 is acknowledged.


Specification
The disclosure is objected to because of the following informalities: 
In the statement: “based the dynamically-triggered” (in Para. [0032], Line [18]), the reference to “the dynamically-triggered” appears to be grammatically flawed. The examiner respectfully suggests modifying the phrase as “based on the dynamically-triggered”; appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 20160150496 A1), hereinafter referenced as Kim, in view of Jiang et al. (US 20040087305 A1), hereinafter referenced as Jiang, and further in view of FARNSWORTH et al. (US 20130225169 A1), hereinafter referenced as Farnsworth.

Regarding claim 1, Kim teaches a method for establishing inter-operator network connections for a user equipment (UE) having a first connection with a first access node associated with a first network (Para. [0081]-Kim discloses Para. [0081]-Kim discloses communication systems and methods. Table 1, Para. [0018]-Kim discloses the case of lnter-PLMN HO), the method including: 
obtaining a public land mobility network (PLMN) identifier associated with a second network, the PLMN identifier associated with the second network having a priority level (Fig. 1, Para. [0117]-Kim discloses the UE 100 selects the PLMN in order to access a network (that is, PLMN) of a mobile communication provider in which the UE 100 subscribes. Para. [0119]-Kim discloses the UE 100 generally attempts registration in a PLMN in which the UE 100 is registered.... the UE 100 performs the PLMN selection by considering a priority of the PLMN/RAT stored in the USIM). 
Kim fails to explicitly teach obtaining a dynamically-triggered search timer value.
However, Jiang explicitly teaches obtaining a dynamically-triggered search timer value (Para. [0092]-Jiang discloses the SIM files are updated to reduce an HPLMN search timer period in EF.sub.HPLMN from a default value to a value "01").
	Kim and Jiang are both considered to be analogous because they are in the same field of communications network, dealing with methods and system for directing cellular network traffic.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim to incorporate the teachings of Jiang on search timer values, with a motivation to introduce a dynamically-triggered search, and ensure that Network operators can maximize their margins and the roamers can get more attractive roaming rates and services if roamers roam on their home mobile operator's preferred partner networks, (Jiang, Para. [0005]).
Although, Kim teaches periodic measurement report (Para. [0119]-Kim discloses an AS layer of the UE 100 performs a search operation of PLMNs which are usable. In this case, the UE 100 scans all frequencies in an E-UTRAN band which is supportable. The usable PLMNs found by the AS layer of the UE 100 are reported to the NAS layer. Fig. 1, Para. [0125]-Kim discloses periodically searching the PLMN in order to obtain a service. In this case, when the UE finds a PLMN having a higher priority than the PLMN which receives the service at present, the UE stores the corresponding PLMN in an equivalent PLMN list); identifying the PLMN identifier (Para. [0119]-Kim discloses the UE 100 generally attempts registration in a PLMN in which the UE 100 is registered.... the UE 100 performs the PLMN selection by considering a priority of the PLMN/RAT stored in the USIM…. the automatic PLMN selection mode, a terminal selects the PLMN/RAT based on a predetermined order and attempts registration of the selected PLMN/RAT until the registration is successful); establishing a second connection (Para. [0040]-Kim discloses the UE first searches for a proper cell, establishes an RRC connection in the corresponding cell, and registers information about the UE with a core network),
Kim, in view of Jiang, fails to explicitly teach generating a periodic measurement report including a list of one or more PLMN identifiers detectable by the UE; identifying the PLMN identifier associated with the second network in the list of one or more PLMN identifiers; performing a handover search for networks providing coverage to the UE based on the PLMN identifier associated with the second network being included in the list of one or more PLMN identifiers, the handover search being initiated based on the dynamically-triggered search timer value; and establishing a second connection between the UE and a second access node associated with the second network based on the handover search. 
However, Farnsworth explicitly teaches generating a periodic measurement report including a list of one or more PLMN identifiers detectable by the UE (Fig. 1, Para. [0069]-Farnsworth discloses the UE is camped on a cell such that the UE is capable of monitoring neighboring cells for reselection…. reselection measurements, which include a neighbour cell list indicating candidate cells);
identifying the PLMN identifier associated with the second network in the list of one or more PLMN identifiers (Fig. 1, Para. [0069]-Farnsworth discloses the UE at step 120 then identifies neighbour cells for reselection measurements, which include a neighbour cell list indicating candidate cells/frequencies/RATs); 
performing a handover search for networks providing coverage to the UE based on the PLMN identifier associated with the second network being included in the list of one or more PLMN identifiers, the handover search being initiated based on the dynamically-triggered search timer value (Para. [0353]-Farnsworth discloses UE shall perform cell reselection immediately after the reselection criteria have been met (e.g. the UE has found a higher ranked suitable cell or the UE has found a suitable cell on a higher priority RAT). Fig. 1, Para. [0071]-Farnsworth discloses if the predetermined criterion is satisfied, then, then in 180 the UE initiates reduced monitoring of at least one of the neighbour cells (reduced frequency of monitoring/performing cell reselection measurements). Para. [0020]-Farnsworth discloses reselection or selection activity includes, within a time interval, reselection to a cell Y. Para. [0173]-Farnsworth discloses cell reselection (or handover) can be quickly triggered. Para. [0051]-Farnsworth discloses neighbour cell lists to identify the ... identity of candidate neighbour cells for cell reselection, and may also include various offsets, thresholds, priorities, timer values and other parameters to allow the network to control or influence the UE's cell reselection behaviour. Para. [0354]-Farnsworth discloses UE behaves differently ... it may delay the initial search for a higher priority cell or frequency after entering Idle mode so that it is performed (for example, of the order of 10 s of seconds); and
establishing a second connection between the UE and a second access node associated with the second network based on the handover search (Fig. 9, Para. [0389]-Farnsworth discloses radio connections ... are established between the UE and one or more of the Node Bs in the UTRAN).
	Farnsworth is considered to be analogous to the claimed invention because it is in the same field of mobile telecommunications systems, dealing with method in a device, a wireless device, a data carrier, and a computer readable medium. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Jiang to incorporate the teachings of Farnsworth on periodic measurement report, PLMN identification, handover (HO) search and connection establishment in PLMN-based HO algorithms, with a motivation to establish the connection between the UE and a second access node, and, in addition, guarantee meeting the performance requirements for cell reselection measurements, (Farnsworth, Para. [0005]).
 
Regarding claim 2, Kim, in view of Jiang and further in view of Farnsworth teaches the method of claim 1. Kim further teaches further comprising: storing, at the UE, a minimum periodic search timer value that is greater than the dynamically-triggered search timer value (Para. [0126]-Kim discloses in the case of the UE, a minimum periodic search timer (e.g., MinimumPeriodicSearchTimer) value may be set through a NAS management object (MO) and the value means a period value to minimally search the PLMN. Para. [0125]-Kim discloses the period of searching the PLMN is determined by a PLMN search period T value stored in the USIM).

Regarding claim 3, Kim, in view of Jiang and further in view of Farnsworth teaches the method of claim 1. Kim further teaches further comprising: storing, at the UE, a PLMN search value that is greater than the dynamically-triggered search timer value (Para. [0126]-Kim discloses the UE does not set the PLMN search period T value to a value smaller than the minimum periodic search timer (e.g., MinimumPeriodicSearchTimer) value. Para. [0125]-Kim discloses the period of searching the PLMN is determined by a PLMN search period T value stored in the USIM).

Regarding claim 4, Kim, in view of Jiang and further in view of Farnsworth teaches the method of claim 1. Kim further teaches wherein the first network is a public network provided by a mobile network operator (MNO) network and the second network is a multiple service operator (MSO) network (Para. [0127]-Kim discloses the provider may operate the PLMN by dividing the RAT. For example, Deutsche Telekom may operate the PLMN like PLMN A (LTE network, highest) and PLMN B (UMTS network, secondary) and VZW may operate the PLMN like PLMN A (LTE network, highest) and PLMN B (UMTS network, secondary)).

Regarding claim 5, Kim, in view of Jiang and further in view of Farnsworth teaches the method of claim 4. Kim further teaches wherein the MSO network is a private Local Area Network operating on citizens' broadband radio service (CBRS) spectrum (Para. [0012]-Kim discloses an Interworking Wireless Local Area Network (I-WLAN). Para. [0127]-Kim discloses the provider may operate the PLMN by dividing the RAT. For example,... PLMN B (UMTS network, secondary). Para. [0006]-Kim discloses an evolved UMTS terrestrial radio access network (E-UTRAN) is connected to an evolved packet core (EPC). Fig. 1, Para. [0009]-Kim discloses the EPC may include various constitutional elements. Among them, a mobility management entity (MME) 51, a serving gateway (S-GW) 52, a packet data network gateway (PDN GW) 53, and a home subscriber server (HSS) 54).

Regarding claim 6, Kim, in view of Jiang and further in view of Farnsworth teaches the method of claim 1. Although Kim teaches the periodic measurement report (Para. [0120-0124]-Kim discloses PLMN list in “User Controlled PLMN Selector with Access Technology” [0122] PLMN list in “Operator Controlled PLMN Selector with Access Technology” [0123] PLMN list reported in AS layer [0124] MN list reported in AS layer. Para. [0125]-Kim discloses the case where a combination list of PLMN/access technology having a high priority is present in the HPLMN (in the case where the ELPLMN list is not present or is empty), in the EHPLMN (in the case where the EHPLMN list is present), in a user controlled PLMN selector or an operator controlled PLMN selector from a VPLMN, the UE 100 selects the PLMN by periodically searching the PLMN in order to obtain a service), 
Kim in view of Jiang fails to explicitly teach wherein the periodic measurement report is generated in connection with a reporting process to the first access node.
However, Farnsworth explicitly teaches wherein the periodic measurement report is generated in connection with a reporting process to the first access node (Fig. 1, Para. [0069]-Farnsworth discloses the UE is camped on a cell such that the UE is capable of monitoring neighbouring cells for reselection…. reselection measurements, which include a neighbour cell list indicating candidate cells).
	Farnsworth is considered to be analogous to the claimed invention because it is in the same field of mobile telecommunications systems, dealing with method in a device, a wireless device, a data carrier, and a computer readable medium. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Jiang to incorporate the teachings of Farnsworth on periodic measurement reports, with a motivation to generate the report in connection with the first access node, and, in addition, guarantee meeting the performance requirements for cell reselection measurements, (Farnsworth, Para. [0005]).
 
Regarding claim 7, Kim, in view of Jiang and further in view of Farnsworth teaches the method of claim 1. 
Kim in view of Jiang fails to explicitly teach wherein the periodic measurement report further includes a cell identifier associated with the second access node and one or more Evolved Universal Mobile Telecommunications System Terrestrial Radio Access Absolute Radio Frequency Channel Numbers (EARFCN) values corresponding to the one or more PLMN identifiers, the handover search performed based on at least one of the cell identifier or the one or more EARFCN values.
However, Farnsworth explicitly teaches wherein the periodic measurement report further includes a cell identifier associated with the second access node and one or more Evolved Universal Mobile Telecommunications System Terrestrial Radio Access Absolute Radio Frequency Channel Numbers (EARFCN) values corresponding to the one or more PLMN identifiers, the handover search performed based on at least one of the cell identifier or the one or more EARFCN values (Para. [0050]-Farnsworth discloses the network may facilitate such measurements by transmitting system information which may include a list of parameters corresponding to the neighbour cells, such as cell carrier frequency, scrambling code, etc. GERAN cells may be identified by their BCCH carrier frequency and, optionally, by their base station identification code (BSIC). UTRAN cells may be identified by their carrier frequency and primary scrambling code (PSC); E-UTRAN cells by their carrier frequency and physical cell identity (PCI)).
	Farnsworth is considered to be analogous to the claimed invention because it is in the same field of mobile telecommunications systems, dealing with method in a device, a wireless device, a data carrier, and a computer readable medium. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Jiang to incorporate the teachings of Farnsworth on periodic measurement reports, cell identifiers and EARFCN values, with a motivation to include cell identifiers and EARFCN values in the report, and, in addition, guarantee meeting the performance requirements for cell reselection measurements, (Farnsworth, Para. [0005]).
 
Regarding claim 8, Kim, in view of Jiang and further in view of Farnsworth teaches the method of claim 1. 
Kim in view of Jiang fails to explicitly teach further comprising: determining a Reference Signal Received Power (RSRP) value, a Reference Signal Received Quality (RSRQ) value, or Received Signal Strength Indicator (RSSI) corresponding to the second access node, the handover search performed based on the RSRP value, the RSRQ value, or the RSSI value being greater than a signal strength threshold value.
However, Farnsworth explicitly teaches further comprising: determining a Reference Signal Received Power (RSRP) value, a Reference Signal Received Quality (RSRQ) value, or Received Signal Strength Indicator (RSSI) corresponding to the second access node, the handover search performed based on the RSRP value, the RSRQ value, or the RSSI value being greater than a signal strength threshold value (Para. [0331]-Farnsworth discloses the UE shall be able to identify new E-UTRA cells and perform RSRP measurements of identified E-UTRA cells if carrier frequency information is provided by the serving cell, even if no explicit neighbour list with physical layer cell identities is provided. Para. [0331]-Farnsworth discloses The UE shall be able to identify new inter-frequency cells and perform RSRP or RSRQ measurements).
	Farnsworth is considered to be analogous to the claimed invention because it is in the same field of mobile telecommunications systems, dealing with method in a device, a wireless device, a data carrier, and a computer readable medium. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Jiang to incorporate the teachings of Farnsworth on RSRP, RSRQ and RSSI, with a motivation to determine RSRP, RSRQ and RSSI corresponding to the second access node, and, in addition, guarantee meeting the performance requirements for cell reselection measurements, (Farnsworth, Para. [0005]).
	
Regarding claim 9, Kim, in view of Jiang and further in view of Farnsworth teaches the method of claim 1. Although Kim teaches the value are stored at a universal subscriber identity module (USIM) (Para. [0119]-Kim discloses the PLMN/RAT stored in the USIM. Para. [0125]-Kim discloses the period of searching the PLMN is determined by a PLMN search period T value stored in the USIM), 
Kim in view of Farnsworth fails to explicitly teach wherein the dynamically-triggered search timer value, the PLMN identifier, and a minimum periodic search timer value are stored at a universal subscriber identity module (USIM).
However, Jiang explicitly teaches wherein the dynamically-triggered search timer value, the PLMN identifier, and a minimum periodic search timer value are stored at a universal subscriber identity module (USIM) (Para. [0092]-Jiang discloses the SIM files are updated to reduce an HPLMN search timer period in EF.sub.HPLMN from a default value to a value "01").
	Jiang is considered to be analogous because it is in the same field of communications network, dealing with methods and system for directing cellular network traffic.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Farnsworth to incorporate the teachings of Jiang timer values, identifiers and USIM, with a motivation to store the search timer values and PLMN identifiers in USIM, and ensure that Network operators can maximize their margins and the roamers can get more attractive roaming rates and services if roamers roam on their home mobile operator's preferred partner networks, (Jiang, Para. [0005]).
	
Regarding claim 10, Kim, in view of Jiang and further in view of Farnsworth teaches the method of claim 1. 
Kim in view of Jiang fails to explicitly teach wherein the periodic measurement report is a first periodic measurement report, the list of one or more PLMN identifiers is a first list of one or more PLMN identifiers, and the handover search is a first handover search, the method further comprising: obtaining a minimum periodic search timer value at the UE; generating, a second periodic measurement report including a second list of one or more PLMN identifiers, the PLMN identifier associated with the second network being absent from the second list of one or more PLMN identifiers; and performing a second handover search based on the minimum periodic search timer value based on the PLMN identifier being absent from the second periodic measurement report.
However, Farnsworth explicitly teaches wherein the periodic measurement report is a first periodic measurement report, the list of one or more PLMN identifiers is a first list of one or more PLMN identifiers, and the handover search is a first handover search, the method further comprising: obtaining a minimum periodic search timer value at the UE (Para. [0126]-Farnsworth discloses generating a favourite neighbour cells list may require that a minimum number of reselections from the serving cell have previously been carried out. Fig. 1, Para. [0069]-Farnsworth discloses reselection measurements, which include a neighbour cell list indicating candidate cells. Para. [0173]-Farnsworth discloses cell reselection (or handover) can be quickly triggered. Para. [0325]-Farnsworth discloses the minimum rate at which the UE is required to search for); 
generating, a second periodic measurement report including a second list of one or more PLMN identifiers, the PLMN identifier associated with the second network being absent from the second list of one or more PLMN identifiers (Para. [0302]-Farnsworth discloses if the UE has not found any new suitable cell based on searches and measurements of the neighbour cells indicated in the measurement control system information for 12 s, the UE shall initiate cell selection procedures for the selected PLMN); and 
performing a second handover search based on the minimum periodic search timer value based on the PLMN identifier being absent from the second periodic measurement report (Para. [0155]-Farnsworth discloses the set of reduced cells for monitoring in one example is used until the point that significant variance (with respect to previous observations) is detected in the measurements of the measured neighbouring cells, e.g. cells not found ... e.g. if during reduced measurements mode it is discovered that a favourite neighbour cell ... disappears, then the mode should be exited. Para. [0173]-Farnsworth discloses to leave the reduced monitoring operation, the UE may initiate "aggressive" neighbour cell monitoring such that cell reselection (or handover) can be quickly triggered if appropriate).
	Farnsworth is considered to be analogous to the claimed invention because it is in the same field of mobile telecommunications systems, dealing with method in a device, a wireless device, a data carrier, and a computer readable medium. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Jiang to incorporate the teachings of Farnsworth on periodic measurement report and handover, with a motivation to incorporate a first and second measurement reports, lists, and handovers and, in addition, guarantee meeting the performance requirements for cell reselection measurements, (Farnsworth, Para. [0005]).
	
Regarding claim 11, Kim, in view of Jiang and further in view of Farnsworth teaches the method of claim 10. 
Kim further teaches wherein the minimum periodic search timer value is between 1 minute and 8 minutes (Para. [0125]-Kim discloses the PLMN search period T value may have a range of a 6-minute interval).
Although, Kim teaches the dynamically-triggered search timer value (Para. [0135]-Kim discloses when the UE reselects PLMN#A … the attach request/TAU request to the network of PLMN#A is unnecessarily repeated. Para. [0135]-Kim discloses the T3417 timer is 5 seconds and the extended T3417 timer is 10 seconds),
Kim in view of Jiang fails to explicitly teach and the dynamically-triggered search timer value is between five seconds and 30 seconds.
However, Farnsworth explicitly teaches and the dynamically-triggered search timer value is between five seconds and 30 seconds (Para. [0354]-Farnsworth discloses UE behaves differently ... it may delay the initial search for a higher priority cell or frequency after entering Idle mode so that it is performed (for example, of the order of 10 s of seconds. Para. [0327]-Farnsworth discloses if, after detecting a cell in a higher priority search, it is determined that reselection has not occurred then the UE is not required to continuously measure the detected cell to evaluate the ongoing possibility of reselection to continuously verify the BSIC of the GSM BCCH carrier every 30 s).
	Farnsworth is considered to be analogous to the claimed invention because it is in the same field of mobile telecommunications systems, dealing with method in a device, a wireless device, a data carrier, and a computer readable medium. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Jiang to incorporate the teachings of Farnsworth on dynamically-triggered search timer value, with a motivation to set the value between five seconds and thirty seconds, and, in addition, guarantee meeting the performance requirements for cell reselection measurements, (Farnsworth, Para. [0005]).

Regarding claim 12, Kim teaches a user equipment (UE) for establishing inter-operator network connections, the UE including: a processor; and one or more memory devices storing instructions that, when executed by the processor, cause the UE to: establish a first connection with a first access node associated with a first network (Para. [0007]-Kim discloses a base station (BS) (or eNodeB) 20 which provides a control plane and a user plane to a user equipment (UE). The BSs (or eNodeBs) 20 may be interconnected by means of an X2 interface. Para. [0081]-Kim discloses Para. [0081]-Kim discloses communication systems and methods. Table 1, Para. [0018]-Kim discloses the case of lnter-PLMN HO); 
obtain a public land mobility network (PLMN) identifier associated with a second network (Fig. 1, Para. [0117]-Kim discloses the UE 100 selects the PLMN in order to access a network (that is, PLMN) of a mobile communication provider in which the UE 100 subscribes. Para. [0119]-Kim discloses the UE 100 generally attempts registration in a PLMN in which the UE 100 is registered.... the UE 100 performs the PLMN selection by considering a priority of the PLMN/RAT stored in the USIM). 
Kim fails to explicitly teach obtaining a dynamically-triggered search timer value.
However, Jiang explicitly teaches obtaining a dynamically-triggered search timer value (Para. [0092]-Jiang discloses the SIM files are updated to reduce an HPLMN search timer period in EF.sub.HPLMN from a default value to a value "01").
	Kim and Jiang are both considered to be analogous because they are in the same field of communications network, dealing with methods and system for directing cellular network traffic.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim to incorporate the teachings of Jiang on search timer values, with a motivation to introduce a dynamically-triggered search, and ensure that Network operators can maximize their margins and the roamers can get more attractive roaming rates and services if roamers roam on their home mobile operator's preferred partner networks, (Jiang, Para. [0005]).
Although, Kim teaches periodic measurement report (Para. [0119]-Kim discloses an AS layer of the UE 100 performs a search operation of PLMNs which are usable. In this case, the UE 100 scans all frequencies in an E-UTRAN band which is supportable. The usable PLMNs found by the AS layer of the UE 100 are reported to the NAS layer. Fig. 1, Para. [0125]-Kim discloses periodically searching the PLMN in order to obtain a service. In this case, when the UE finds a PLMN having a higher priority than the PLMN which receives the service at present, the UE stores the corresponding PLMN in an equivalent PLMN list); establishing a second connection (Para. [0040]-Kim discloses the UE first searches for a proper cell, establishes an RRC connection in the corresponding cell, and registers information about the UE with a core network),
Kim, in view of Jiang, fails to explicitly teach generate a periodic measurement report including a list of one or more public land mobility network (PLMN)s detectable by the UE; initiate, at a time indicated by the dynamically-triggered search timer value, a handover search based on the periodic measurement report including the PLMN identifier; and establish a second connection with a second access node of the second network based on the handover search. 
However, Farnsworth explicitly teaches generate a periodic measurement report including a list of one or more public land mobility network (PLMN)s detectable by the UE (Fig. 1, Para. [0069]-Farnsworth discloses the UE is camped on a cell such that the UE is capable of monitoring neighbouring cells for reselection…. reselection measurements, which include a neighbour cell list indicating candidate cells);
initiate, at a time indicated by the dynamically-triggered search timer value, a handover search based on the periodic measurement report including the PLMN identifier (Para. [0353]-Farnsworth discloses UE shall perform cell reselection immediately after the reselection criteria have been met (e.g. the UE has found a higher ranked suitable cell or the UE has found a suitable cell on a higher priority RAT). Fig. 1, Para. [0071]-Farnsworth discloses if the predetermined criterion is satisfied, then, then in 180 the UE initiates reduced monitoring of at least one of the neighbour cells (reduced frequency of monitoring/performing cell reselection measurements). Para. [0020]-Farnsworth discloses reselection or selection activity includes, within a time interval, reselection to a cell Y. Para. [0173]-Farnsworth discloses cell reselection (or handover) can be quickly triggered. Para. [0051]-Farnsworth discloses neighbour cell lists to identify the ... identity of candidate neighbour cells for cell reselection, and may also include various offsets, thresholds, priorities, timer values and other parameters to allow the network to control or influence the UE's cell reselection behaviour. Para. [0354]-Farnsworth discloses UE behaves differently ... it may delay the initial search for a higher priority cell or frequency after entering Idle mode so that it is performed (for example, of the order of 10 s of seconds); and
establish a second connection with a second access node of the second network based on the handover search (Fig. 9, Para. [0389]-Farnsworth discloses radio connections ... are established between the UE and one or more of the Node Bs in the UTRAN).
	Farnsworth is considered to be analogous to the claimed invention because it is in the same field of mobile telecommunications systems, dealing with method in a device, a wireless device, a data carrier, and a computer readable medium. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Jiang to incorporate the teachings of Farnsworth on periodic measurement report, handover (HO) search and connection establishment in PLMN-based HO algorithms, with a motivation to establish the connection between the UE and a second access node, and, in addition, guarantee meeting the performance requirements for cell reselection measurements, (Farnsworth, Para. [0005]).
 
Regarding claim 13, Kim, in view of Jiang and further in view of Farnsworth teaches the UE of claim 12. Kim further teaches wherein the first network is a public network provided by a mobile network operator (MNO) (Para. [0127]-Kim discloses the provider may operate the PLMN by dividing the RAT. For example, Deutsche Telekom may operate the PLMN like PLMN A (LTE network, highest) and PLMN B (UMTS network, secondary) and VZW may operate the PLMN like PLMN A (LTE network, highest) and PLMN B (UMTS network, secondary)) and
the second network is a private local area network (LAN) operating on citizens' broadband radio service (CBRS) spectrum (Para. [0012]-Kim discloses an Interworking Wireless Local Area Network (I-WLAN). Para. [0127]-Kim discloses the provider may operate the PLMN by dividing the RAT. For example,... PLMN B (UMTS network, secondary). Para. [0006]-Kim discloses an evolved UMTS terrestrial radio access network (E-UTRAN) is connected to an evolved packet core (EPC). Fig. 1, Para. [0009]-Kim discloses the EPC may include various constitutional elements. Among them, a mobility management entity (MME) 51, a serving gateway (S-GW) 52, a packet data network gateway (PDN GW) 53, and a home subscriber server (HSS) 54).
	
Regarding claim 14, Kim, in view of Jiang and further in view of Farnsworth teaches the UE of claim 12. 
Kim further teaches wherein the one or more memory devices include a universal subscriber identity module (USIM) (Para. [0119]-Kim discloses the PLMN selection process is performed as below. First, when the power supply of the UE 100 is turned on with a valid USIM).
Although, Kim teaches the dynamically-triggered search timer value (Para. [0125]-Kim discloses the period of searching the PLMN is determined by a PLMN search period T value stored in the USIM),
Kim in view of Farnsworth fails to explicitly teach and the dynamically-triggered search timer value is stored at the USIM.
However, Jiang explicitly teaches and the dynamically-triggered search timer value is stored at the USIM (Para. [0092]-Jiang discloses the SIM files are updated to reduce an HPLMN search timer period in EF.sub.HPLMN from a default value to a value "01").
	Jiang is considered to be analogous because it is in the same field of communications network, dealing with methods and system for directing cellular network traffic.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Farnsworth to incorporate the teachings of Jiang on timer values, with a motivation to incorporate dynamically-triggered searches, and ensure that Network operators can maximize their margins and the roamers can get more attractive roaming rates and services if roamers roam on their home mobile operator's preferred partner networks, (Jiang, Para. [0005]).

Regarding claim 15, Kim, in view of Jiang and further in view of Farnsworth teaches the UE of claim 12. Kim further teaches wherein the handover search is a higher priority PLMN search triggered by the periodic measurement report to find the second network (Para. [0125]-Kim discloses when the UE finds a PLMN having a higher priority than the PLMN which receives the service at present, the UE stores the corresponding PLMN in an equivalent PLMN list. The period of searching the PLMN is determined by a PLMN search period T value stored in the USIM).

Regarding claim 16, Kim, in view of Jiang and further in view of Farnsworth teaches the UE of claim 12. 
Kim in view of Jiang fails to explicitly teach wherein the instructions, when executed by the processor, further cause the UE to: enter an idle mode; and determine whether the periodic measurement report lists the PLMN identifier based on the UE entering the idle mode.
However, Farnsworth explicitly teaches wherein the instructions, when executed by the processor, further cause the UE to: enter an idle mode (Para. [0354]-Farnsworth discloses a UE may initiate a search for neighbour cells (particularly higher priority cells) shortly (e.g. within a few seconds) after entering Idle mode); and
determine whether the periodic measurement report lists the PLMN identifier based on the UE entering the idle mode (Para. [0354]-Farnsworth discloses a UE may initiate a search for neighbour cells (particularly higher priority cells) shortly (e.g. within a few seconds) after entering Idle mode. Para. [0234]-Farnsworth discloses the measurement rules below apply in Idle ... the UE is required to perform measurements on all intra-frequency, inter-frequency and inter-RAT cells listed in system information).
	Farnsworth is considered to be analogous to the claimed invention because it is in the same field of mobile telecommunications systems, dealing with method in a device, a wireless device, a data carrier, and a computer readable medium. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Jiang to incorporate the teachings of Farnsworth on periodic measurement reports, with a motivation to whether the PLMN identifier is listed based on UE entering idle mode, and, in addition, guarantee meeting the performance requirements for cell reselection measurements, (Farnsworth, Para. [0005]).

Regarding claim 17, Kim teaches a user equipment (UE) for establishing inter-operator network connections, the UE including: a processor; and one or more memory devices storing instructions (Para. [0007]-Kim discloses a base station (BS) (or eNodeB) 20 which provides a control plane and a user plane to a user equipment (UE). The BSs (or eNodeBs) 20 may be interconnected by means of an X2 interface. Para. [0081]-Kim discloses Para. [0062]-Kim discloses the UE may comprise: a transceiver; and a processor configured. Table 1, Para. [0018]-Kim discloses the case of lnter-PLMN HO) 
Kim fails to explicitly teach that, when executed by the processor, cause the UE to: generate a first periodic measurement report; perform a first handover search based on: a minimum periodic search timer value; and a public land mobility network (PLMN) identifier being absent from the first periodic measurement report; establish a first connection with a first access node associated with a first network based on the first handover search; generate a second periodic measurement report including a second list of one or more PLMN identifiers detectable by the UE; determine that the second list of one or more PLMN identifiers includes the PLMN identifier; … and establish a second connection with a second access node associated with a second network based on the second handover search.
However, Farnsworth explicitly teaches that, when executed by the processor, cause the UE to: generate a first periodic measurement report (Para. [0126]-Farnsworth discloses generating a favourite neighbour cells list may require that a minimum number of reselections from the serving cell have previously been carried out. Fig. 1, Para. [0069]-Farnsworth discloses reselection measurements, which include a neighbour cell list indicating candidate cells); 
perform a first handover search based on: a minimum periodic search timer value (Para. [0173]-Farnsworth discloses cell reselection (or handover) can be quickly triggered); 
and a public land mobility network (PLMN) identifier being absent from the first periodic measurement report (Para. [0302]-Farnsworth discloses if the UE has not found any new suitable cell based on searches and measurements of the neighbour cells indicated in the measurement control system information for 12 s, the UE shall initiate cell selection procedures for the selected PLMN); 
establish a first connection with a first access node associated with a first network based on the first handover search (Fig. 9, Para. [0389]-Farnsworth discloses radio connections ... are established between the UE and one or more of the Node Bs in the UTRAN); 
generate a second periodic measurement report including a second list of one or more PLMN identifiers detectable by the UE (Para. [0302]-Farnsworth discloses if the UE has not found any new suitable cell based on searches and measurements of the neighbour cells indicated in the measurement control system information for 12 s, the UE shall initiate cell selection procedures for the selected PLMN); 
determine that the second list of one or more PLMN identifiers includes the PLMN identifier (Fig. 1, Para. [0069]-Farnsworth discloses the UE is camped on a cell such that the UE is capable of monitoring neighbouring cells for reselection…. reselection measurements, which include a neighbour cell list indicating candidate cells); 
and establish a second connection with a second access node associated with a second network based on the second handover search (Fig. 9, Para. [0389]-Farnsworth discloses radio connections ... are established between the UE and one or more of the Node Bs in the UTRAN).
	Kim and Farnsworth are both considered to be analogous to the claimed invention because they are in the same field of mobile telecommunications systems, dealing with method in a device, a wireless device, a data carrier, and a computer readable medium. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim to incorporate the teachings of Farnsworth on periodic measurement report for handover search and connection, with a motivation to perform first and second handover search when the PLMN identifier is absent on the list, and, in addition, guarantee meeting the performance requirements for cell reselection measurements, (Farnsworth, Para. [0005]).
Kim in view of Farnsworth fails to explicitly teach perform a second handover search based on a dynamically-triggered search timer value at least partly in response to the second periodic measurement report including the PLMN identifier.
However, Jiang teaches a dynamically-triggered search timer value (Para. [0092]-Jiang discloses the SIM files are updated to reduce an HPLMN search timer period in EF.sub.HPLMN from a default value to a value "01"),
While Farnsworth teaches perform a second handover search based on a dynamically-triggered search timer value at least partly in response to the second periodic measurement report including the PLMN identifier (Para. [0155]-Farnsworth discloses the set of reduced cells for monitoring in one example is used until the point that significant variance (with respect to previous observations) is detected in the measurements of the measured neighbouring cells, e.g. cells not found ... e.g. if during reduced measurements mode it is discovered that a favourite neighbour cell ... disappears, then the mode should be exited. Para. [0173]-Farnsworth discloses to leave the reduced monitoring operation, the UE may initiate "aggressive" neighbour cell monitoring such that cell reselection (or handover) can be quickly triggered if appropriate).
Hence, Farnsworth in view of Jiang explicitly teach perform a second handover search based on a dynamically-triggered search timer value at least partly in response to the second periodic measurement report including the PLMN identifier.
	Farnsworth and Jiang are considered to be analogous because they are in the same field of communications network, dealing with: method in a device, a wireless device, a data carrier, and a computer readable medium; and methods and system for directing cellular network traffic respectively.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim to incorporate the teachings of Farnsworth and Jiang on handover search, with a motivation to perform a dynamically-triggered handover search, and, in addition, guarantee meeting the performance requirements for cell reselection measurements, (Farnsworth, Para. [0005]); while ensuring that Network operators can maximize their margins and the roamers can get more attractive roaming rates and services if roamers roam on their home mobile operator's preferred partner networks, (Jiang, Para. [0005]).
	
Regarding claim 18, Kim, in view of Jiang and further in view of Farnsworth teaches the UE of claim 17. 
Kim further teaches wherein the first access node is a macro cell and (Para. [0100]-Kim discloses a NodeB is installed outdoors and corresponds in cell coverage size to a macro cell. Para. [0101]-Kim discloses an eNodeB corresponds in cell coverage size to a macro cell).
Although, Kim teaches the broadband radio service (Para. [0012]-Kim discloses an Interworking Wireless Local Area Network (I-WLAN). Para. [0127]-Kim discloses the provider may operate the PLMN by dividing the RAT. For example,... PLMN B (UMTS network, secondary). Para. [0006]-Kim discloses an evolved UMTS terrestrial radio access network (E-UTRAN) is connected to an evolved packet core (EPC). Fig. 1, Para. [0009]-Kim discloses the EPC may include various constitutional elements. Among them, a mobility management entity (MME) 51, a serving gateway (S-GW) 52, a packet data network gateway (PDN GW) 53, and a home subscriber server (HSS) 54),
Kim in view of Jiang fails to explicitly teach and the second access node is a small or femto cell operating on citizens' broadband radio service (CBRS) spectrum to connect the UE to the second network.
However, Farnsworth explicitly teaches and the second access node is a small or femto cell operating on citizens' broadband radio service (CBRS) spectrum to connect the UE to the second network (Para. [0104]-Farnsworth discloses coverage of one or more further cells (i.e. not the serving cell) or transmitters (including transmitters using unlicensed spectrum, such as WLAN/IEEE 802.11- or "WiFi"--access points or including transmitters using licensed spectrum, such as personal cells like Femtocells)).
	Farnsworth is considered to be analogous to the claimed invention because it is in the same field of mobile telecommunications systems, dealing with method in a device, a wireless device, a data carrier, and a computer readable medium. 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Jiang to incorporate the teachings of Farnsworth on small or femto cells, with a motivation to incorporate a femtocell as the second access node, and ultimately guarantee meeting the performance requirements for cell reselection measurements, (Farnsworth, Para. [0005]).
	
Regarding claim 19, Kim, in view of Jiang and further in view of Farnsworth teaches the UE of claim 17. 
Kim further teaches wherein: the one or more memory devices includes a universal subscriber identity module (USIM) (Para. [0119]-Kim discloses the PLMN selection process is performed as below. First, when the power supply of the UE 100 is turned on with a valid USIM);
the minimum periodic search timer value and the dynamically-triggered search timer value are stored at the USIM (Para. [0119]-Kim discloses the PLMN/RAT stored in the USIM. Para. [0125]-Kim discloses the period of searching the PLMN is determined by a PLMN search period T value stored in the USIM).
Kim in view of Farnsworth fails to explicitly teach the minimum periodic search timer value and the dynamically-triggered search timer value are different values.
However, Jiang explicitly teaches the minimum periodic search timer value and the dynamically-triggered search timer value are different values (Para. [0092]-Jiang discloses the SIM files are updated to reduce an HPLMN search timer period in EF.sub.HPLMN from a default value to a value "01").
	Jiang is considered to be analogous because it is in the same field of communications network, dealing with methods and system for directing cellular network traffic.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Kim in view of Farnsworth to incorporate the teachings of Jiang on timer values, with a motivation to incorporate a different value as the dynamically-triggered timer value in addition to the minimum periodic search timer value, and ensure that Network operators can maximize their margins and the roamers can get more attractive roaming rates and services if roamers roam on their home mobile operator's preferred partner networks, (Jiang, Para. [0005]).

Regarding claim 20, Kim, in view of Jiang and further in view of Farnsworth teaches the UE of claim 19. Kim further teaches wherein the instructions, when executed by the processor, further cause the UE to store, at the USIM: a home PLMN (HPLMN) identifier or an extended home PLMN (EHPLMN) identifier associated with the second network; and a visitor PLMN (VPLMN) identifier associated with the first network (Para. [0119-0125]-Kim discloses the UE 100 performs the PLMN selection by considering a priority of the PLMN/RAT stored in the USIM…. PLMN list in HPLMN (Home PLMN) or PLMN list in EHPLMN (Equivalent HPLMN) [0121] PLMN list in “User Controlled PLMN Selector with Access Technology” [0122] PLMN list in “Operator Controlled PLMN Selector with Access Technology” [0123] PLMN list reported in AS layer [0124] MN list reported in AS layer.... an operator controlled PLMN selector from a VPLMN).



Conclusion
Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	Smith et al. (US 20150341854 A1)- A dynamic spectrum arbitrage (DSA) system may include a dynamic spectrum policy controller (DPC) and a dynamic spectrum controller (DSC) that together dynamically manage the allocation and use of resources (e.g., spectrum resources) across different networks. A wireless device may be configured to intelligently select and use these allocated resources. For example, the wireless device may be configured to traverse an ordered list of preferred of networks to identify and select a first cell site in a first telecommunication network, establish a first communication link between the wireless device and the selected first cell site, receive network information identifying a geographic region in which the wireless device is allowed to use resources of a second telecommunication network, determine whether the wireless device is in the geographical region, and establish a second communication link to a second cell in the second telecommunication network based on the received network information............... Fig. 1-3. Abstract.
 (b)	Yamine et al. (US 20220295260 A1)- Triggering a temporary roaming after an occurrence of an event. In one aspect there is a method for triggering a temporary roaming, which the method includes a first node obtaining information indicating an occurrence of an event. The method further includes after obtaining the information, the first node (i) initiating a broadcast of a warning message providing a notification of the occurrence of the event and (ii) sending toward a second node belonging to a second PLMN a roaming activation request for requesting an activation of a roaming service. The method further includes after sending the roaming activation request, the first node receiving an acknowledgement message authorizing the roaming service and as a result of receiving the acknowledgement message authenticating the roaming service, the first node initiating a broadcast of an alarm message............... Fig. 1-3. Abstract.
(c)	Baratam et al. (US 20150208327 A1)- In various aspects, the disclosure provides user equipment (UE) capable of conducting a public land mobile network (PLMN) search by determining a paging schedule for a serving cell of the UE, the serving cell being associated with a first PLMN and the paging schedule defining one or more paging occasions. The UE may initiate a search for a second PLMN between consecutive paging occasions, and may read information blocks on a broadcast channel of a cell of the second PLMN. The UE may discontinue reading a partially-read information block when the partially-read information block is scheduled for transmission at least partially concurrently with a paging occasion on the serving cell if the partially-read information block does not include information for identifying the second PLMN. The UE may ignore the first paging occasion when the partially-read information block includes the information for identifying the second PLMN............... Fig. 1-5. Abstract.
 (d)	Giustina et al. (US 20090190550 A1)- A basestation (50) in a mobile communications network is connected to the core network of the mobile communications network over a public wide area network. In the event of a handover between the basestation and another of the network nodes of the PLMW (120), handover information (130, 132, 134) is sent between the basestation and the core network over the public wide area network, for example embedded in a SIP message or in a UMA message............... Fig. 1-3. Abstract.
 (e)	Li et al. (US 20220053385 A1)- Systems, apparatuses, methods, and computer-readable media are provided for facilitating handoff of a User Equipment, engaged in beamforming, by communicating beam information between a first access point (AP) to a second AP. The first AP associated with a serving cell of the UE includes processor circuitry and interface circuitry. The processor circuitry is configured to determine that the UE device is expected to associate with the second AP and identify a synchronization signal block (SSB) index associated with the first AP. The processor circuitry is further configured to generate a message that includes the SSB index to enable the second AP to pre-configure downlink and uplink resources for the UE before the UE associates with the second AP. The interface circuitry is coupled to the processor circuitry and configured to communicate the message to the second AP............... Fig. 1-5. Abstract.
 (f)	Yaqub et al. (US 20060221901 A1)- In some embodiments, a method is disclosed involving a mobile device discovery and use of target wireless networks which are at least partly within a coverage area of another wireless network which provides location information which includes: acquiring data from a plurality of said target wireless networks; acquiring location information from said another wireless network; mapping said data from said plurality of said target wireless networks with said location information; and selecting one of said plurality of target wireless networks based on said mapped data............... Fig. 1-3. Abstract.
(g)	Ouchi et al. (US 20190044639 A1)- In order to perform efficient communications. An apparatus includes a reception unit configured to receive an uplink grant for a certain cell, and a transmission unit configured to perform an uplink transmission, based on reception of the uplink grant, wherein in a first case that (a) a duration from when receiving the uplink grant until when performing the uplink transmission is different between a first cell and a second cell, (b) the duration corresponding to the first cell is a first duration and the duration corresponding to the second cell is a second duration, and (c) an uplink transmission in the first duration collides with an uplink transmission in the second duration, the transmission unit sets a transmit power for the first cell and a transmit power for the second cell, based on values of the first duration and/or the second duration............... Fig. 1-7. Abstract.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIRAN GIDEON OLALEYE whose telephone number is (571)272-5377. The examiner can normally be reached Monday - Friday: 07:30am - 05:30pm to.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIZOU HASSAN (SPE) can be reached on (571)272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OO/
Examiner, Art Unit 2472

/HASSAN KIZOU/Supervisory Patent Examiner, Art Unit 2472